OPINION
On June 9, 2000, appellee Diane Phillips filed the instant breach of contract action in the Muskingum County Court. Appellee alleged that she purchased two quarter horse mares from appellant Ronald White in November of 1997. She alleged that appellant represented the mares as sound for breeding purposes, and pregnant. She purchased the mares for $1500 each. Appellee alleged that she later discovered that the mares were not pregnant, and were barren. She sought judgment in the amount of $3000. Following a trial in the Muskingum County Court, the court entered judgment in favor of appellee in the amount of $2500. Appellant filed a notice of appeal. Appellant has not set forth assignments of error in his brief as required by App.R. 16 (A). From appellant's brief, it appears that he is arguing that the judgment of the court is against the manifest weight of the evidence. However, this court has not been provided with a transcript of the lower court proceedings. On his docketing statement, appellant stated that a statement of the record pursuant to App.R. 9 (C) would be provided. However, while appellant attached a document he entitled "exhibits and evidence transmitted as part of the record on appeal," this document was not settled and approved by the trial court as required by App.R. 9 (C). When portions of the transcript necessary to resolve the issues raised on appeal are not part of the record, the court must presume regularity in the proceedings below and affirm. Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197.
The judgment of the Muskingum County Court is affirmed.
By Reader, V.J., Hoffman, P.J., and Farmer, J., concur.